793 F.2d 1195
Paul C. ALLEN and Marjorie Allen, Plaintiffs-Appellees,v.SAFECO INSURANCE COMPANY OF AMERICA, Defendant-Appellant.
No. 84-3865.
United States Court of Appeals,Eleventh Circuit.
July 18, 1986.

Ronald E. Cabaniss and Sharon Lee Stedman, Orlando, Fla., and Bob G. Freeman, Jr., Tampa, Fla., for defendant-appellant.
Rodney D. McGalliard, Gainesville, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Florida;  Maurice Mitchell Paul, Judge.
ON PETITION FOR REHEARING
(Opinion Feb. 24, 1986, 11 Cir.1986, 782 F.2d 1517).
Before GODBOLD, Chief Judge, KRAVITCH, Circuit Judge, and SIMPSON, Senior Circuit Judge.
PER CURIAM:


1
The district court held that plaintiffs were entitled to prejudgment interest beginning 30 days after they submitted their proof of loss.  In its brief on appeal Safeco contended that interest did not begin running until 30 days after entry of a final judgment.  At oral argument Safeco conceded that plaintiffs were entitled to prejudgment interest and that the only difference between Safeco and plaintiffs on this subject was whether interest began running 30 days after the proof of loss was filed or 60 days after proof of loss was filed, depending on which of two versions of Safeco's policy was in effect.


2
Bearing in mind Safeco's concession, and our inability to say that the court erred in choosing 30 days after proof of loss was filed as the trigger date, we grant plaintiffs' petition for rehearing.  We vacate our holding concerning prejudgment interest and affirm the judgment of the district court with respect to prejudgment interest.


3
Petition for rehearing GRANTED.